DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The newly submitted claims are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 150-171, 175-178 (in part) drawn to polypeptide compositions comprising SEQ ID NO: 120 and methods of using, classified in 530/350.
II. Claims 150-178 (in part), drawn to nucleic acids and vectors encoding SEQ ID NO: 120, classified in 536/23.1.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct structurally (comprised of amino acids residues versus nucleotides) and functionally (an enzyme with a catalytic function versus a nucleotide sequence that encodes a protein) and thus have different designs, modes of operation, functions and effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 172-174 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 150-171, 175-178 are objected to because they recite non-elected subject matter, i.e. the nucleic acids recited in claim 150.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 150-171, 175-178 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-158, 160-164, 166-169 of copending Application No. 17/225,866 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘866 application recites the same compositions and methods (SEQ ID NO: 120 is identical across the applications).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 150-171, 175-178 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-158, 160-164, 166-169 of copending Application No. 17/403,245 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘866 application recites the same compositions and methods (SEQ ID NO: 120 is identical across the applications).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 150-171, 175-178 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-158, 160-164, 166-169 of copending Application No. 17/403,245 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘866 application recites the same compositions and methods (SEQ ID NO: 120 is identical across the applications).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 150-166, 170, 171, 175-178 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 165-172, 175-183, 186-190, 194-98 of copending Application No. 17/225,878 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘878 application recites the same compositions (SEQ ID NO: 120 is identical across the applications).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 150-171, 175-178 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-156, 158-162, 164-167, 169-171, 174-175 of copending Application No. 17/308,568 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘568 application recites the same compositions and methods (SEQ ID NO: 120 is identical across the applications).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 150-153, 157-166, 170, 171, 175-178 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-162, 164-172, 175, 176 of copending Application No. 17/229,272 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘272 application recites the same compositions (SEQ ID NO: 120 is identical across the applications).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 150-153, 156-171, 175-178 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-153, 155-161 of copending Application No. 17/308,572 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘572 application recites methods of using the instant compositions (SEQ ID NO: 120 is identical across the applications).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
These rejections are maintained for reasons made of record in the Office Actions dated 9/30/2021, 2/10/22  and for reasons set forth below.
Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. Applicants ask that these rejections be held in abeyance, hence, the rejections stand.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 150 be found allowable, claim 170 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  As claimed, the polypeptide of claim 150 begins with “MIK”.


Claim Rejections - 35 USC § 102
The rejection of the claims under 35 USC 102(a)(2) as anticipated by Chang et al is withdrawn in light of the amendment of the claims to recite that the claimed polypeptides consist of SEQ ID NO: 120.  The polypeptides of Chang et al comprise an additional four residues at the N-terminus of the protein (SEQ ID No: 318).

Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633